Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION

1. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	Claim limitation “module” (in claims 26, 27, 31 and 33) and “unit” (in claims 1 and 26) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description (see Applicant’s Specification, page 5, lines 3-4, “the term “module” may be software, hardware or a combination thereof”, and page 18, lines 6-7, “It is to be noted that the various modules described above may be implemented by software or hardware”) fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

REASONS FOR ALLOWANCE
2	Claims 1-3, 5-8, 26-28 and 30-33 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1 and 26, Chai et al (US 2015/0139144 A1) teaches an entity configuration method (see Title and Abstract, “method”), comprising: 
 	acquiring specified information for configuring each packet data convergence protocol (PDCP) entity (see [0106], “receiving the configuration information of the RB, the UE may perform the resource configuration, and specifically configure the PDCP layer”), bearer (see [0004], [0086], [0189], [0371] and see Chai’s claims 1, 3, 13 and 15, “bearer”), configuration information (see Abstract, [0006], [0009], [0014], [0020], [0026], [0032], [0042], [0046], [0053], [0062], [0078], [0083], [0097], [0099], [0100], [0103], [0105], [0106] and [0251], “configuration information”), service data unit (SDU) (see [0090], [0097], [0129], [0141], [0193], [0207], [0214], [0217], [0526], “service data unit (SDU)”), radio link control (RLC) layer (see [0004], [0084], [0085], [0090], [0097], [0099], [0100], [0106], [0141], [0148], [0153], [0188], [0193], [0194], [0198], [0106] and [0259], “radio link control (RLC) layer”).
 	Chai et al (US 2015/0139144 A1) fails to teach acquiring specified information for configuring each packet data convergence protocol (PDCP) entity for processing a data radio bearer, and configuring the each PDCP entity according to the specified information, wherein the specified information comprises protocol data unit (PDU) session information and user plane configuration information, wherein the user plane configuration information is information of user plane configuration of a PDU session establishment flow, and the user plane configuration information comprises configuration information of the each PDCP entity to be configured, wherein the configuration information of the each PDCP entity to be configured comprises at least one of: whether header compression is required for a PDCP used by the each PDCP entity to be configured, a discard timer of a PDCP service data unit (SDU) and radio link control (RLC) layer configuration information.
	Dependent claims 2, 3, 5-8, 27, 28 and 30-33 are allowable for the same reasons.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Larsson et al (US 2016/0157188 A1).
 	Jeong (US 2016/0143078 A1).
 	Jung et al (US 2016/0113058 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be 



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642